Title: From John Adams to Henry Knox, 13 September 1791
From: Adams, John
To: Knox, Henry



Dear Sir
Braintree Septr. 13. 1791

Last night I received your favour of the 4th. and am much obliged by your Account of Affairs in this as well as in the Letter you wrote the Week before which I have also received.
Mrs Adams joins me in friendly regards to Mrs Knox and yourself. We are very Sorry for any unpleasant Circumstances you have found at Bush Hill: and very happy that it happened to be in our Power to accommodate your family for the Summer.
We are also under great Obligations to you for the Trouble you have taken to procure Us, an house in the City. The Rent is higher than I ever gave in Paris, London, Amsterdam or the Hague for Houses and Accommodations much Superiour. I have not a doubt however that You and Mr Coxe have obtained as good an House at as a cheap a rate for me as you could have done for yourselves, and probably better than I could have obtained for myself if I had been there.
At any rate I was determined to live in the City; for I had well nigh ruined the health of all my family as well as my own. I dont impute this misfortune to the Situation so much as to the necessity We were under of going to Town every day in all Airs and Weathers. Bush Hill is too Aristocratical a Situation for me.
I wish the President and Mr Jefferson pleasant Journeys and a happy return. I hope to embrace you by the middle of October.
Mean time I am with Sincere esteem / your Friend and Servant

John Adams.